Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.53 Filed 08/05/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TAYLOR RENEE PRAHL-SIX,

                  Petitioner,
                                         CASE No. 2:21-CV-10767
      v.                                 HON. GEORGE CARAM STEEH

JEREMY HOWARD,

              Respondent.
______________________________/

OPINION AND ORDER GRANTING MOTION TO STAY PROCEEDINGS
    (ECF NO. 7) AND ADMINISTRATIVELY CLOSING THE CASE

      Petitioner Taylor Renee Prahl-Six, currently in the custody of the

Michigan Department of Corrections, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Before the Court is Petitioner’s

Motion to Stay Proceedings and Hold Petition in Abeyance. (ECF No. 7.)

For the reasons set forth below, the Court will grant Petitioner’s motion.

                                I.   Background

      Petitioner was convicted by guilty plea in the Eaton County Circuit

Court of two counts of first-degree child abuse, Mich. Comp. Laws §

750.136b(2). She is serving a sentence of twelve to forty years’

incarceration. The Michigan Court of Appeals and Supreme Court denied

Petitioner’s applications for leave to appeal. See People v. Prahl-Six, No.
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.54 Filed 08/05/21 Page 2 of 7




350411 (Mich. Ct. App. Oct. 14, 2019); People v. Prahl-Six, 505 Mich. 1017

(March 27, 2020).

      Petitioner filed a Petition for Writ of Habeas Corpus March 26, 2021.

(ECF No. 1.) The Court granted Petitioner’s request for an extension of

time to complete a Memorandum of Law in support of her petition. (ECF

No. 3.) The Court accepts the Memorandum of Law, filed on June 18,

2021. (ECF No. 8.) Petitioner challenges her sentence as wrongly scored

under the Michigan Sentencing Guidelines and otherwise unreasonable

and disproportionate.

      Simultaneously, Petitioner filed a Petition to Stay Proceedings and

Hold Habeas Petition in Abeyance. (ECF No. 7.) Petitioner seeks to file in

the state trial court a motion for relief from judgment, to raise two additional

claims: ineffective assistance of counsel and newly discovered evidence

regarding “shaken baby syndrome.” (Id. at PageID.40-41.) She requests

her habeas petition be stayed and held in abeyance until her claims are

exhausted in the state courts. (Id. at PageID.41.)

                              II.   Discussion

      State prisoners must exhaust available state remedies for each of the

claims presented in a habeas petition before seeking a federal writ of




                                      -2-
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.55 Filed 08/05/21 Page 3 of 7




habeas corpus. 28 U.S.C. § 2254(b)(1). Petitioner seeks a stay because

she would like to raise unexhausted claims in state court.

      A federal district court may stay a federal habeas petition and hold

further proceedings in abeyance pending resolution of state court post-

conviction proceedings if outright dismissal of a habeas petition would

jeopardize the timeliness of a future petition, there is good cause for the

petitioner’s failure to exhaust those claims, the unexhausted claims are not

“plainly meritless,” and “there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” Rhines v. Weber, 544 U.S. 269, 278

(2005).

      The Court finds a stay is warranted. First, dismissal of this case while

Petitioner pursues state remedies could result in a subsequent petition

being barred by the one-year statute of limitations found in 28 U.S.C. §

2244(d). Petitioner’s conviction became final on June 25, 2020, ninety days

after the Michigan Supreme Court denied her leave to appeal, on March

27, 2020. See Jimenez v. Quarterman, 555 U.S. 113, 119 (2009) (stating

that a conviction becomes final when “the time for filing a certiorari petition

expires”) (citing Clay v. United States, 537 U.S. 522, 527 (2003));

Lawrence v. Florida, 549 U.S. 327, 333 (2007). Petitioner filed her habeas




                                      -3-
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.56 Filed 08/05/21 Page 4 of 7




petition on March 26, 2021, with only three months remaining before her

filing deadline of June 25, 2021.

      Second, while Petitioner’s claim of ineffective assistance of counsel

does not indicate whether she is referring to her trial or appellate attorney,

an argument that her appellate attorney was ineffective may constitute

good cause for failing to previously exhaust these claims. See Wagner v.

Smith, 581 F.3d 410, 419 n.4, 5 (6th Cir. 2009). Finally, based upon the

present record, the Court cannot conclude that these claims are plainly

meritless or that Petitioner has engaged in abusive litigation tactics or

intentional delay. Rhines, 544 U.S. at 277-78. Under these circumstances,

it is not an abuse of discretion to stay this case while Petitioner pursues

state remedies.

      When a district court determines that a stay is appropriate pending

resolution of state court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.” Id. at

278. To ensure that Petitioner does not delay in exhausting her state court

remedies, the Court will impose time limits within which she must proceed.

See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002).

      To properly exhaust her new claims in state court, Petitioner must file

a motion for relief from judgment with the Eaton County Circuit Court under

                                       -4-
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.57 Filed 08/05/21 Page 5 of 7




Michigan Court Rule 6.502. See Wagner, 581 F. 3d at 419. The trial court

is authorized to appoint counsel for Petitioner, seek a response from the

prosecutor, expand the record, permit oral argument, and hold an

evidentiary hearing. Mich. Ct. R. 6.505-6.507, 6.508(B) and (C). Denial of a

motion for relief from judgment is reviewable by the Michigan Court of

Appeals and the Michigan Supreme Court upon the filing of an application

for leave to appeal. Mich. Ct. R. 6.509; 7.203; 7.302; Nasr v. Stegall, 978 F.

Supp. 714, 717 (E.D. Mich. 1997). If Petitioner’s motion for relief from

judgment is denied, Petitioner will be required to appeal that denial to the

Michigan Court of Appeals and the Michigan Supreme Court in order to

properly exhaust her claims. See, e.g., Mohn v. Bock, 208 F. Supp. 2d 796,

800 (E.D. Mich. 2002).

      To resume this case, Petitioner must file an amended petition and

move this Court to lift the stay within sixty days of completing the

exhaustion of her state court post-conviction remedies. See Hargrove v.

Brigano, 300 F.3d 717, 718 (6th Cir. 2002). If Petitioner does not file an

amended petition and motion to lift the stay by the 60-day deadline, this

case will remain closed.

      This Order to stay and hold the habeas petition in abeyance is being

entered so that Petitioner may pursue the above-described process. Failure

                                      -5-
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.58 Filed 08/05/21 Page 6 of 7




to comply with the conditions of this stay could result in the dismissal of the

case. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014). The Court

expresses no opinion on whether any new claims presented in an amended

petition will be barred by the statute of limitations.

                                    III. Order

      Accordingly, the Court GRANTS Petitioner’s Motion to Stay

Proceedings and Hold Petition in Abeyance. (ECF No. 7.) The habeas

petition is STAYED and further proceedings in this matter are held in

ABEYANCE. If Petitioner fails to file a motion for relief from judgment with

the state trial court within sixty days from the date of this order, the Court

will dismiss the petition for writ of habeas corpus without prejudice.

Petitioner shall file a motion to lift the stay and an amended petition in this

Court within sixty days after the conclusion of the state court proceedings.

      To avoid administrative difficulties, the Court orders the Clerk of Court

to CLOSE this case for statistical purposes only. Nothing in this order shall

be construed as an adjudication of Petitioner’s current claims.

      IT IS SO ORDERED.

Dated: August 5, 2021

                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE

                                       -6-
Case 2:21-cv-10767-GCS-APP ECF No. 10, PageID.59 Filed 08/05/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               August 5, 2021, by electronic and/or ordinary mail and also on
                Taylor Renee Prahl-Six #566799, Huron Valley Complex –
                    Womens, 3201 Bemis Road, Ypsilanti, MI 48197.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                            -7-
